ON APPLICATION FOR REHEARING
No. 4500.
Decided October 16, 1950.
By THE COURT.
This is an application for a rehearing on a motion which was sustained and the appeal on law and fact was dismissed for the reason that the appeal bond was not filed within twenty days after the overruling of the motion for a new trial. The appellants urge, and are sustantiated by the record, that they signed the bond on the 20th day, but it was not signed by the surety until the 21st day, at which time it was approved by the Clerk and marked as being filed in the Clerk’s office. We are still of the opinion that the requirements of §12223-6 GC were not met in that the bond was neither approved by the Clerk nor filed until the 21st day. Sec. 12223-10 GC provides that the bond is not effective to stay execution until approved by the Clerk, who shall file it upon the giving of his approval. An ineffective bond is a nullity.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.